Citation Nr: 1807387	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and alcoholism.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In light of the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the service connection issue has been recharacterized to include all psychiatric diagnoses evident in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain outstanding Social Security Administration (SSA) records.  In a May 2013 VA psychiatric progress note, the Veteran reported he was receiving social security benefits for disability.  Records from the SSA must be obtained, and they have not been requested or associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).  

Furthermore, the record indicates the Veteran receives ongoing mental health treatment from VA.  The most recent VA mental health treatment records associated with the file date to May 2013.  Any updated VA mental health treatment records and records of treatment in substance clinics (Dr. A. Ortiz) should be obtained and associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran, including any medical records that SSA has regarding the Veteran.  These records should be associated with the claim file.  All efforts to obtain the records should be associated with the claim file. 

2.  The AOJ should obtain all outstanding VA mental health treatment records from May 2013 to the present, not already associated with the claim file.  Records of treatment in substance clinics to specifically include those by Dr. A. Ortiz (not already associated with the claims file).  If the records are unavailable, it should so be noted in the record and the reason for unavailability must be provided.

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


